Case 3:21-mc-00434-KM Document1 Filed 05/21/21 Page 1of1

AO 106A _ (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
Middle District of Pennsylvania

In the Matter of the Search of

(Briefly describe the property to be searched

or identify the person by name and address) Case No.

hy Lrne4a

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

Information Associated with Three Cellular Phones More
Fully Described in Attachment A.

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

Information associated with three cellular phones stored at premises controlled by the Plains Township Police
Department, more fully described in Attachment A.

located in the Middle District of Pennsylvania , there is now concealed (identify the
person or describe the property to be seized):

Information and other data more fully described in Attachment B.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
& evidence of a crime;
a contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. 841(a)(1) Distribution of a Controlled Substance
21 U.S.C. 846 Conspiracy to Commit a Drug Trafficking Offense
18 U.S.C. 924(c) Possession of a Firearm in Furtherance of a Drug Trafficking Offense

The application is based on these facts:
See Affidavit of Probable Cause.

C1 Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

£ Digitally signed by SIMON ABBOUD
SIMON ABBOUD _/- Date: 2021.05.21 11:39:17 -04'00'

 

 

Applicant's signature

Simon Abboud, Special Agent, ATF

 

Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

 

 

ADK (specify reliable electronic means).
Date: Se “as Vw A
“ Judge's signature
City and state: Scranton, PA U.S. Chief Magistrate Judge Karoline Mehalchick

 

 

Printed name and title
